DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,499,416 B2 in view of US 2016/0234859 A1 to You et al. (hereafter refers as You). 
Regarding claims 1 and 11, U.S. Patent No. 10,499,416 B2 claims a method of wireless communications (see claim 1) and an apparatus for wireless communication (see claim 15), comprising: 
a memory (see claim 15); and
at least one processor in communication with the memory and configured to (see claim 15):
 (see claims 1 and 15);
schedule the PDSCH transmission within one or more resource elements forming the number of synchronization signal blocks (see claims 1 and 15);
configure an indication to signify the location of synchronization signal blocks (see claims 1 and 15); and
transmit, on a downlink channel, the indication signifying location of each of the synchronization signal blocks (see claims 1 and 15).
However, U.S. Patent No. 10,499,416 B2 does not explicitly claim the transmission is a “physical downlink shared channel (PDSCH)” transmission.
You teaches a method of wireless communications and an apparatus for wireless communication (a method of wireless communications, Fig. 13 and an enb/base station 200, Fig. 10B, 15), comprising: 
a memory (a memory 202, Fig. 15 and paragraph [172]); and
at least one processor (a processor 201, Fig. 15) in communication with the memory and configured to (the processor is in communication with the memory, Fig. 15 and configured to perform the functions of the base station 200, paragraphs [172-174] and Fig. 15):
identify a location of synchronization signal blocks available for physical downlink shared channel (PDSCH) transmission (the base station with the processor determines to puncture the PSS/SSS resource blocks for DL data transmission, i.e. PDSCH, Fig. 12(b) and paragraph [144], thus these PSS/SSS resources blocks are identified as available resource blocks for PDSCH transmission, paragraphs [154, 157, 169]);
(the base station with the processor schedules the PDSCH transmission within the REs forming the PSS/SSS resources blocks, by punctures these resources blocks and maps the PDSCH transmission to these resources blocks, paragraphs [149-157] and Fig. 13).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of PDSCH transmission within the one or more resource elements forming the number of synchronization signal blocks as taught by You, with the claims of transmission within the one or more resource elements forming the number of synchronization signal blocks as claimed by U.S. Patent No. 10,499,416 B2, for a purpose of increasing the features for the claims by also enabling the PDSCH to use the synchronization signal blocks for PDSCH transmission (See You, paragraphs [153, 156, 161]).
Regarding claims 2 and 12, U.S. Patent No. 10,499,416 B2 further claims wherein the number of synchronization signal blocks is determined at a radio resource control (RRC) layer (see claims 3 and 17).
Regarding claims 3 and 13, U.S. Patent No. 10,499,416 B2 further claims wherein the downlink channel corresponds to one of a physical downlink shared channel (PDSCH) (see claims 4 and 18).
Regarding claims 4 and 14, U.S. Patent No. 10,499,416 B2 further claims wherein the number of synchronization signal blocks corresponds to at least one of:
a single synchronization signal block,
two or more consecutive synchronization signal blocks, or
(see claims 5 and 19).
Regarding claims 5 and 15, U.S. Patent No. 10,499,416 B2 further claims wherein determining at least one of the number of synchronization signal blocks or the location of each of the number of synchronization signal blocks includes determining that one or more resource elements forming the number of synchronization signal blocks are available for transmission (see claims 6 and 20).
Regarding claims 6 and 16, U.S. Patent No. 10,499,416 B2 further claims wherein the network entity corresponds to a gNodeB (see claims 9 and 23).
Regarding claims 7 and 17, U.S. Patent No. 10,499,416 B2 claims method of wireless communications at a user equipment (UE) and a user equipment (see claims 10 and 24), comprising:
a memory (see claim 24); and
at least one processor in communication with the memory and configured to (see claim 24):
receive, on a downlink channel, an indication signifying a location of each of the number of synchronization signal blocks (see claims 10 and 24);
determine one or more resource elements forming the number of synchronization signal blocks for transmission in response to receiving the indication signifying the location of each of the number of synchronization signal blocks (see claims 10 and 24); and
receive the transmission within the one or more resource elements forming the number of synchronization signal blocks (see claims 10 and 24).
physical downlink shared channel (PDSCH)” transmission.
You teaches the one or more resource elements forming the number of synchronization signal blocks for physical downlink shared channel (PDSCH) transmission (puncturing the PSS/SSS resources blocks and maps the PDSCH transmission to these resources blocks, paragraphs [149-157] and Fig. 13); and
receiving the PDSCH transmission within the one or more resource elements forming the number of synchronization signal blocks (receiving the downlink data transmission/PDSCH within the punctured REs forming the number of signal blocks, paragraphs [50, 92, 132, 149]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of PDSCH transmission within the one or more resource elements forming the number of synchronization signal blocks as taught by You, with the claims of transmission within the one or more resource elements forming the number of synchronization signal blocks as claimed by U.S. Patent No. 10,499,416 B2, for a purpose of increasing the features for the claims by also enabling the PDSCH to use the synchronization signal blocks for PDSCH transmission (See You, paragraphs [153, 156, 161]).
Regarding claims 8 and 18, U.S. Patent No. 10,499,416 B2 further claims wherein the number of synchronization signal blocks is configured at a radio resource control (RRC) layer (see claims 12 and 26).
Regarding claims 9 and 19, U.S. Patent No. 10,499,416 B2 further claims wherein the number of synchronization signal blocks corresponds to at least one of:

two or more consecutive synchronization signal blocks, or
two or more non-consecutive synchronization signal blocks (see claims 13 and 27).
Regarding claims 10 and 20, U.S. Patent No. 10,499,416 B2 further claims wherein the downlink channel corresponds to one of a physical downlink shared channel (PDSCH) (see claims 14 and 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4, 5, 7, 9, 11, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2016/0234859 A1 to You et al. (hereafter refers as You).
Regarding claims 1 and 11, Bala teaches a method of wireless communications and an apparatus for wireless communication (a method of puncturing wireless resources for downlink data transmission in wireless communication and a base station for perform the method, abstract and paragraphs [38, 112, 167], provisional 62/373,140, hereafter refers as provisional, abstract and paragraphs [37, 110, 162]), comprising: 
a memory (a memory, paragraph [167] and provisional, paragraph [162]); and
at least one processor in communication with the memory and configured to (a processor is configured to execute instructions stored on the memory to cause the base station to perform the functions, paragraph [167] and provisional, paragraph [162]):
identify a location of signal blocks available for physical downlink shared channel (PDSCH) transmission (the base station with the processor identifies a location of possible the set of resource blocks for the nominal traffics available for downlink data transmission, Fig. 14 and paragraphs [95-97, 112, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 145, 156]);
(assigns the downlink data transmission within one or more REs, Fig. 14, provisional, Fig. 14, resource dots, forming the number of signals blocks, Fig. 14 and paragraphs [95-97, 112, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 145, 156]);
configure an indication to signify the location of signal blocks (configuring an indication comprising locations of punctured signals blocks, paragraphs [115-116] and provisional, paragraphs [113-114]); and
transmit, on a downlink channel, the indication signifying location of each of the synchronization signal blocks (transmits on a downlink channel, the indication specifying locations of punctured signals blocks, paragraphs [115-116] and provisional, paragraphs [113-114]).
However, Bala does not explicitly teach the signal block is a “synchronization” signal block.
You teaches a method of wireless communications and an apparatus for wireless communication (a method of wireless communications, Fig. 13 and an enb/base station 200, Fig. 10B, 15), comprising: 
a memory (a memory 202, Fig. 15 and paragraph [172]); and
at least one processor (a processor 201, Fig. 15) in communication with the memory and configured to (the processor is in communication with the memory, Fig. 15 and configured to perform the functions of the base station 200, paragraphs [172-174] and Fig. 15):
(the base station with the processor determines to puncture the PSS/SSS resource blocks for DL data transmission, i.e. PDSCH, Fig. 12(b) and paragraph [144], thus these PSS/SSS resources blocks are identified as available resource blocks for PDSCH transmission, paragraphs [154, 157, 169]);
schedule the PDSCH transmission within one or more resource elements forming the number of synchronization signal blocks (the base station with the processor schedules the PDSCH transmission within the REs forming the PSS/SSS resources blocks, by punctures these resources blocks and maps the PDSCH transmission to these resources blocks, paragraphs [149-157] and Fig. 13).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of PDSCH transmission within the one or more resource elements forming the number of synchronization signal blocks as taught by You, with the teachings of PDSCH transmission within the one or more resource elements forming the number of signal blocks as taught by Bala, for a purpose of increasing number of resources available for transmitting the PDSCH, by also including the one or more resource elements forming the number of synchronization signal blocks for the PDSCH transmissions (See You, paragraphs [153, 156, 161]).
Regarding claims 4 and 14, the combination of Bala and You further teaches wherein the number of synchronization signal blocks corresponds to at least one of:
a single synchronization signal block (wherein all of the resource block(s) in the subframe are used/punctured for transmitting the PDSCH, see You, paragraphs [144,  154, 157, 161] and Fig. 12(b), thus at least one synchronization signal block are available for puncturing),
two or more consecutive synchronization signal blocks (wherein all of the resource block(s) in the subframe are used/punctured for transmitting the PDSCH, see You, paragraphs [144, 154, 157, 161] and Fig. 12(b), thus at least two consecutive synchronization signal blocks are available for puncturing, when at least two consecutive synchronization signal blocks are configured in the subframe, Fig. 12(b)), or
two or more non-consecutive synchronization signal blocks (wherein all of the resource block(s) in the subframe are used/punctured for transmitting the PDSCH, see You, paragraphs [144, 154, 157, 161] and Fig. 12(b), wherein the two or more non-consecutive signal blocks are punctures, see Bala, Fig. 14, 16, provisional, Fig. 14, 16).
Regarding claims 5 and 15, the combination of Bala and You further teaches determining at least one of the number of synchronization signal blocks or the location of each of the number of synchronization signal blocks includes determining that one or more resource elements forming the number of synchronization signal blocks are available for transmission (determining the number of PSS/SSS resource blocks are available for transmission, since the resource blocks are punctured for transmission and/or based on the needed of the resource blocks, see You, paragraphs [154, 157, 161], Bala, paragraphs [96-97, 101-103, 149], provisional, paragraphs [94-96, 98-99, 145]).
Regarding claims 7 and 17, Bala teaches a method of wireless communications at a user equipment (UE) and a user equipment (a method of wireless communications and an UE to perform the method, paragraphs [37, 38, 112, 167], provisional 62/373,140, hereafter refers as provisional, abstract and paragraphs [36, 7, 110, 162]), comprising:
a memory (a memory 130, paragraph [48], and provisional, paragraph [47]); and
at least one processor in communication with the memory and configured to (a processor in communication with the memory and configured to perform the functions of the WTRU/UE, paragraphs [49, 167] and provisional, paragraphs [48, 162]):
receive, on a downlink channel, an indication signifying a location of each of the number of signal blocks (the WTRU receives, on a downlink channel, an indicator, abstract and paragraphs [3, 102, 105, 115], provisional, abstract and paragraphs [100, 102, 113], comprising locations of punctured signals blocks, paragraphs [115-116] and provisional, paragraphs [113-114]);
determine one or more resource elements forming the number of signal blocks for physical downlink shared channel (PDSCH) transmission (determining one or more REs, Fig. 14, provisional, Fig. 14, resource dots, forming the number of signals blocks for the downlink data transmission, Fig. 14 and paragraphs [95-97, 112, 149, 160], provisional, Fig. 14 and paragraphs [92-96, 110, 145, 156]) in response to receiving the indication signifying the location of each of the number of signal blocks (in response to receiving the indicator, abstract and paragraphs [3, 102, 105, 115], provisional, abstract and paragraphs [100, 102, 113]); and
receive the PDSCH transmission within the one or more resource elements forming the number of signal blocks (the WTRU with the processor decode the downlink data transmission within the punctured REs forming the number of signal blocks, abstract and paragraphs [3, 102, 105, 115], provisional, abstract and paragraphs [100, 102, 113]).
However, Bala does not explicitly teach the signal block is a “synchronization” signal block.
You teaches the one or more resource elements forming the number of synchronization signal blocks for physical downlink shared channel (PDSCH) transmission (puncturing the PSS/SSS resources blocks and maps the PDSCH transmission to these resources blocks, paragraphs [149-157] and Fig. 13); and
receiving the PDSCH transmission within the one or more resource elements forming the number of synchronization signal blocks (receiving the downlink data transmission/PDSCH within the punctured REs forming the number of signal blocks, paragraphs [50, 92, 132, 149]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of PDSCH transmission within the one or more resource elements forming the number of synchronization signal blocks as taught by You, with the teachings of PDSCH transmission within the one or more resource elements forming the number of signal blocks as taught by Bala, for a purpose of increasing number of resources available for transmitting the PDSCH, by also including the one or more resource elements forming the number of synchronization signal blocks for the PDSCH transmissions (See You, paragraphs [153, 156, 161]).
Regarding claims 9 and 19, the combination of Bala and You further teaches wherein the number of synchronization signal blocks corresponds to at least one of:
(wherein all of the resource block(s) in the subframe are used/punctured for transmitting the PDSCH, see You, paragraphs [144,  154, 157, 161] and Fig. 12(b), thus at least one synchronization signal block are available for puncturing),
two or more consecutive synchronization signal blocks (wherein all of the resource block(s) in the subframe are used/punctured for transmitting the PDSCH, see You, paragraphs [144, 154, 157, 161] and Fig. 12(b), thus at least two consecutive synchronization signal blocks are available for puncturing, when at least two consecutive synchronization signal blocks are configured in the subframe, Fig. 12(b)), or
two or more non-consecutive synchronization signal blocks (wherein all of the resource block(s) in the subframe are used/punctured for transmitting the PDSCH, see You, paragraphs [144, 154, 157, 161] and Fig. 12(b), wherein the two or more non-consecutive signal blocks are punctures, see Bala, Fig. 14, 16, provisional, Fig. 14, 16).

Claims 2, 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2016/0234859 A1 to You et al. (hereafter refers as You) as applied to claims above, and further in view of US 2015/0124671 A1 to Tabet et al. (hereafter refers as Tabet).
Regarding claims 2 and 12, the combination of Bala and You does not explicitly teach wherein the number of synchronization signal blocks is determined “at a radio resource control (RRC) layer”.
Tabet teaches the number of synchronization signal blocks is determined at a radio resource control (RRC) layer (base station includes a network resource scheduler having RRC functionality for identifying a plurality of DL resource blocks for transmission, paragraphs [75, 83]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the number of synchronization signal blocks is determined at a radio resource control (RRC) layer as taught by Tabet, with the teachings of combination of Bala and You, for a purpose of providing HARQ functionality for the non-scheduling data by using the RRC layer for the determination of number of synchronization signal blocks (see Tabet, paragraphs [75, 83]).
Regarding claims 8 and 18, the combination of Bala and You does not explicitly teach wherein the number of synchronization signal blocks is determined “at a radio resource control (RRC) layer”.
Tabet teaches the number of synchronization signal blocks is determined at a radio resource control (RRC) layer (the UE includes receives via RRC message a plurality of DL resource blocks for transmission, paragraphs [75, 83]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the number of synchronization signal blocks is determined at a radio resource control (RRC) layer as taught by Tabet, with the teachings of combination of Bala and You, for a purpose of determining at the RRC layer the number of synchronization signal blocks, thus the UE is able to receive the location of the number of the synchronization signal blocks via other layers, i.e. RRC layer (see Tabet, paragraphs [75, 83, 93, 95]).

Claims 3, 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US 2016/0234859 A1 to You et al. (hereafter refers as You) as applied to claims above, and further in view of US 2012/0127949 A1 to Yoshimoto et al. (hereafter refers as Yoshimoto).
Regarding claims 3, 10, 13 and 20, the combination of Bala and You does not explicitly teach wherein the downlink channel corresponds to “one of a physical downlink shared channel (PDSCH)”.
Yoshimoto teaches transmit, on a downlink channel, an indication wherein the downlink channel corresponds to one of a physical downlink shared channel (PDSCH) (transmitting on PDSCH a control information, paragraph [99]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the downlink channel corresponds to one of a physical downlink shared channel (PDSCH) as taught by Yoshimoto, with the teachings of transmitting on the downlink channel, the indication signifying location of each of the synchronization signal blocks as taught by combination of Bala and You, for a purpose of increasing the functionalities of the PDSCH by configuring the PDSCH to transmit the indication, thus the indication can be transmitted via the control channel or the PDSCH channel (See Yoshimoto, paragraph [99]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0165906 A1 to Bala et al. (hereafter refers as Bala) in view of US (hereafter refers as You) as applied to claims above, and further in view of US 2018/0049268 A1 to Tenny et al. (hereafter refers as Tenny).
Regarding claims 6 and 16, the combination of Bala and You teaches wherein the network entity corresponds to an NodeB (wherein the base station is an e NodeB in the 5G wireless system, see You, paragraph [45], see Bala, paragraphs [3, 38, 44], provisional, paragraphs [2, 37, 43]).
However, the combination of Bala and You does not explicitly teach that the NodeB is a “gNodeB”.
Tenny teaches a network entity corresponds to a gNodeB (the base station is a gnode B/gNB, paragraphs [28, 54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the network entity corresponds to a gNodeB as taught by Tenny, with the teachings of the network entity corresponds to NodeB as taught by combination of Bala and You, for a purpose of increasing compatibilities of the teachings by allowing the network entity corresponds to the gNodeB (See Tenny, paragraphs [28, 54]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0201975 A1 discloses REs not used by PSS/SSS may be used by CRS based PDSCH (see paragraphs [64, 72])
US 2017/0238272 A1 discloses the physical resource blocks of synchronization signal are determined as available for use by PDSCH (see paragraph [292]).
US 2013/0100888 A1 discloses downlink control data (DCI) is transmitted via PDSCH (see paragraph [0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        February 24, 2021